Citation Nr: 1442756	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 2006 rating decision which rated chronic bronchitis and asbestosis with a single disability rating.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Meniere's disease.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to August 1964.  These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

The issues involving the reopening of the claims for service connection for hearing loss, tinnitus and Meniere's disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The unappealed March 2006 rating decision which rated chronic bronchitis and asbestosis with a single disability rating considered the correct facts and correctly applied the law as it then existed, did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record.


CONCLUSION OF LAW

The March 2006 rating decision which rated chronic bronchitis and asbestosis with a single disability rating does not contain clear and unmistakable error (CUE).  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 4.96 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has several duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 

5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  These provisions are not, however, applicable to a CUE claim. Livesay v. Principi, 15 Vet. App. 165 (2001). 

A November 2005 RO rating decision effectuated a prior Board decision which in pertinent part restored service connection for chronic bronchitis.  As a result of the adjudication of this rating decision, two of the Veteran's myriad of service-connected disabilities included chronic bronchitis rated under Diagnostic Code 6600, and asbestosis rated under Diagnostic Code 6833.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6833.  

In a March 2006 rating decision the RO began rating the Veteran's service-connected bronchitis and asbestosis under a single disability rating as "asbestosis with chronic bronchitis" under Diagnostic Code 6833.  See, 38 C.F.R. § 4.96(a).  In April 2006, the Veteran submitted a notice of disagreement in which he disagreed with his service-connected chronic bronchitis and asbestosis being evaluated together and assigned a single disability rating.  In June 2006, the RO provided the Veteran with a statement of a case on this issue, but he failed to file a substantive appeal.  Thus the March 2006 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a). Rating decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

In December 2009, the Veteran filed a claim in which he asserted CUE in the action of the March 2006 rating decision resulting in the service-connected bronchitis and asbestosis being rated under a single disability rating.  

In order to determine whether CUE was present in a prior determination it must be shown that (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was 

made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994). 

CUE is a very specific and rare kind of error. CUE is the kind of error to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never satisfy the stringent definition of CUE.  Fugo, 6 Vet. App. at 44; see also Russell, 3 Vet. App. 310. Similarly, neither are too broad general and unspecified allegations of error based on the failure to follow regulations, failure to give due process, failure to accord benefit of the doubt, failure of duty to assist, and any other general, non-specific claim of "error."  See Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error. Id. There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim. Id. 

A determination that there was CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  The laws at the time of the RO or Board decision being attacked should be used.  See, e.g., Fournier v. Shinseki, 23 Vet. App. 480 (2010) 

(finding that it was not CUE to determine that a claim was not pending when the regulations pertaining to notice and denial at the time of such notice were followed).  The current laws and regulations are the same as those in effect as those controlling at the time of the March 2006 RO rating decision.  

The Veteran asserts that the RO erroneously rated the service-connected chronic bronchitis and asbestosis being together under a single disability rating.  The Veteran's argument is entirely legal in nature; he asserts that his service-connected chronic bronchitis and service-connected asbestosis are two separate disabilities which require two separate disability ratings.  He specifically asserts the legal argument that the regulations do not permit the assignment of a single disability rating.  

In a May 2011 statement he asserted that his bronchitis and asbestosis are "separate disabilities and must be rated separately pursuant to 38 C.F.R. § 4.96.  If you read the entire regulation 4.96(a) you will note that a diagnosis pursuant to 6600 and 6833 are not to be combined by single ratings for these disabilities."  The Veteran has made this exact same argument throughout his pursuit of the CUE.  Simply put, he is wrong.  He either misunderstands the regulation and the concept of a combined disability rating, or he is purposefully selectively quoting the regulation to ignore the fact that it requires that the disabilities in question be rated under a single disability rating.  

The Veteran accused rating personnel on not reading all of the applicable regulation, 38 C.F.R. § 4.96(a).  In fact, it is the Veteran who has never properly quoted the applicable regulation in its entirety.  

Special provisions regarding evaluation of respiratory conditions are found at 38 C.F.R. § 4.96.  The controlling portion of the regulation states, in its entirety:  

Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural 

involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  However, in cases protected by the provisions of Pub. L. 90-493, the graduated ratings of 50 and 30 percent for inactive tuberculosis will not be elevated.

38 C.F.R. § 4.96(a)(emphasis added).

The Veteran's service-connected chronic bronchitis was rated under Diagnostic Code 6600, and his service-connected asbestosis was rated under Diagnostic Code 6833.  Rather than prohibit the action of the RO assigning a single disability rating for these two disabilities, the regulation requires that such action be taken.  Id.  

The Veteran continues to assert that 38 C.F.R. § 4.96(a) prohibits the rating action assigning a single disability rating because the regulation states that ratings "under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other."  The Veteran misunderstands what the definition of the term "combined" means in the context of a VA disability evaluation.  A combined disability rating is not placing two separate disabilities together and rating them with a single disability rating as the Veteran erroneously asserts.  Rather, a combined disability rating is the method by which multiple disability ratings are "combined" to obtain an overall disability rating.  See 38 C.F.R. § 4.25, Table I.  

The sentence in 38 C.F.R. § 4.96(a) that states that "ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other," actually means that two or more disabilities under those Diagnostic Codes cannot be assigned separate ratings.  This is further reinforced by the subsequent sentence mandating that the respiratory disabilities under the applicable Diagnostic Codes be assigned a single disability rating.  

The Veteran's entire argument is legal.  He asserts that the regulations prohibit the assignment of a single disability rating for his service-connected chronic bronchitis and service-connected asbestosis.  Simply put, he is wrong.  The controlling regulation requires that these two disabilities be rated under a single disability rating.  38 C.F.R. § 4.96(a).  The RO correctly applied this controlling regulation in the March 2006 rating decision.  

Accordingly, the unappealed March 2006 rating decision which rated chronic bronchitis and asbestosis with a single disability rating considered the correct facts and correctly applied the law as it then existed, and did not involve error that would undebatably lead to a different result if such error was corrected, and was supported by the evidence then of record. 

For the foregoing reasons, the Board finds that the March 2006 RO rating decision is valid, does not contain CUE and remains final.  38 U.S.C.A. § 7105 (West 2002).  This being the case, the appellant's CUE claim is denied.


ORDER

The March 2006 rating decision which rated chronic bronchitis and asbestosis with a single disability rating, did not contain CUE; the appeal is denied.


REMAND

A June 2004 Board decision denied service connection for hearing loss, tinnitus, and Meniere's disease.  This decision became final.  38 U.S.C.A. § 7104(b).  Subsequently, the Veteran again asserted claims for service connection for these disabilities.  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since 

the last final disallowance of that claim.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In a September 2010 rating decision the RO found that new and material evidence had been submitted to reopen the claim for service connection for hearing loss, but then denied service connection on the merits.  This decision also denied the reopening of the claim for service connection for tinnitus.  Subsequently, a January 2012 supplemental statement of the case added the issue of service connection for Meniere's disease and treated all three issues as if they had been reopened.  

The fact that the RO determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Without addressing the reopening of the claims, the Board finds that remand is necessary due to missing evidence.  Specifically, the September 2010 rating decision on appeal indicates that "treatment reports from VA Medical Center Little Rock, AR, from October 22, 1991 through February 3, 2010," were reviewed.  The rating decision specifically references these records as showing hearing loss and thus warranting the reopening of the claim for hearing loss.  The Board has 

reviewed the entire record which contains 14 volumes of physical claims file, 1 volume of evidence contained in a temporary file, and evidence contained in the VA paperless claims processing system, including Virtual VA and VBMS.  The VA records referenced are not present.  Most importantly would be VA records dated after the 2004 Board decision until 2011, when the RO began to order Compensation and Pension examinations which are contained in the record.  

Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete copies of the Veteran's VA treatment records for the period of time from January 2004 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and must then be given an opportunity to respond.  

2.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for the reopening of the claims for service 

connection for hearing loss, tinnitus, and Meniere's disease must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


